            Case 8:18-cv-02415-PX Document 125 Filed 04/27/21 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

       CHAMBERS OF                                                                      U.S. COURTHOUSE
       GINA L. SIMMS                                                                 6500 CHERRYWOOD LANE
 UNITED STATES MAGISTRATE JUDGE                                                    GREENBELT, MARYLAND 20770
MDD_GLSChambers@mdd.uscourts.gov                                                           (301) 344-0627




                                                       April 27, 2021

   Re:   Mutasem Jardaneh, et al., v. Merrick B. Garland, et al.,
         Case No. 8:18-cv-02415-PX

                                         LETTER ORDER

  Dear Counsel:

         The Rule 16(B) Scheduling Order issued on December 23, 2020 set a discovery-related
  status conference for May 6, 2021 at 10:00am. The Scheduling Order issued before the
  undersigned granted the parties’ subsequent requests for extensions of time to file the following
  discovery motions and oppositions and replies thereto: Plaintiffs’ Motion to Compel (ECF No.
  114) and Plaintiffs’ Motion to Compel (ECF No. 123).

         In addition, it appears that when I granted the extension motions I gave a due date of April
  30, 2021 for Defendants’ oppositions to ECF Nos. 114 and 123, but did not give a due date by
  which Plaintiffs are to file a combined reply. See ECF No. 120.

          During the May 6, 2021 hearing, the Court will entertain oral arguments on ECF Nos. 114
  and 123. It would be helpful if Plaintiffs are prepared to orally make any reply arguments to
  Defendants’ oppositions to the motions to compel during the May 6 hearing. After the hearing,
  Plaintiffs can follow up with their written reply to the Defendants’ oppositions to the Plaintiffs’
  motions to compel by May 10, 2021. Also, during the May 6, 2021 hearing, the Court will
  entertain any supplemental oral arguments related to Defendants’ Motion to Bifurcate (ECF No.
  116).

         Despite the informal nature of this letter, it will constitute an Order of the Court and will
  be docketed accordingly.

                                                       Very truly yours,

                                                       ____________/s/___________
                                                       The Honorable Gina L. Simms
                                                       United States Magistrate Judge
